DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/370641 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-25 of copending application 17/370641 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/370641 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “powdered flavor composition” and a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a particulate (read: powdered) composition and incorporated within said composition may, among other ingredients, be an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition)(see [0014], [0016], [0041],[0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed (read: powdered flavor composition). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of copending application 17/370641 since said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application 17/370641 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/370641 are silent, Mua discloses that its tobacco material may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/370641.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-93 of copending Application No. 17/048054 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 65-93 of copending application 17/048054 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/048054 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “powdered flavor composition and a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a particulate (read: powdered) composition and incorporated within said composition may, among other ingredients, be an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition)(see [0014], [0016], [0041],[0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed (read: powdered flavor composition). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of copending application 17/048054 since said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application 17/048054 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 17/048054 are silent, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/048054.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, 15-16, 18, 21, 24-29, 35, 40, of copending Application No. 16/894143 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 3, 5, 10-12, 15-16, 21, 24-29, 35 and 40 of copending application 16/894143 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant non-tobacco oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 16/894143 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “liquid and powdered flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a particulate (read: powdered) composition and incorporated within said composition may, among other ingredients, be an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition)(see [0014], [0016], [0041],[0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed (read: powdered flavor composition). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of copending application 16/894143 since said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application 16/894143 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 16/894143 are silent, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 16/894143.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 78-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Stahl et al (US. Pat. No. 11,096,412) in view of Mua et al (US Pat App Pub 2013/0152953). 
Claims 1-21 of Stahl et al generally encompasses the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 54 and 79 in that they individually, or in combination, teach or suggest the instant oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Stahl et al fails, in its claims, to recite that its pouch composition is “powdered” or includes a “powdered flavor composition” and a “liquid flavor composition”; however, Mua et al discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a particulate (read: powdered) composition and incorporated within said composition may, among other ingredients, be an aqueous tobacco extract provided in a liquid form (read: liquid flavor composition)(see [0014], [0016], [0041],[0065]).  Also, Mua et al further discloses that its pouched oral product may further include a flavorant which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed (read: powdered flavor composition). And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of Stahl et al said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use.
Regarding claims 3 and 10, while the claims of copending application 16/894143 are silent, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]), overlapping the instantly-claimed powdered flavor composition amount.
Regarding claims 5, 13, 48 and 78, while the claims of copending application 16/894143 are silent, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and ensuring at least partial coverage of the surface of the pouched powdered composition. As such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of Stahl et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54, 71-73 and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/197454 (Hassler et al) in view of Mua et al (US Pat App Pub 2013/0152953).
Regarding independent claim 1, and dependent claims 5, 16 and 24, Hassler et al discloses an oral saliva-permeable pouched product comprising a moist filling material including a powdered non-tobacco material, at least one flavouring agent, a nicotine source and a pH adjusting agent (see page 1, lines 5-7; page 9, lines 3-4)(corresponding to the claimed “[a]n oral pouch product comprising a saliva permeable pouch and a non-tobacco pouch composition, the non-tobacco pouch composition comprising a powdered composition”). 
Further, Hassler et al discloses that its flavoring agent may be both powdered and liquid since it teaches that either single or compounded (read: multiple) flavorants may be added to its pouch composition and said flavorants may be non-particulate - which indicates that the opposite (read: particulate/powdered) is also within the scope of its invention. Hence, the Hassler et al disclosure envisions that more than one flavorant is envisioned, in one or more physical forms. As such, it would have been obvious to one of ordinary skill in the art to have arrived at a pouch composition which has both liquid and powdered flavorant components after routine experimentation to find the optimal organoleptic taste experience for the user (see page 6, lines 12-14; page 11, lines 19-24) (corresponding to the claimed “a powdered flavor composition and a liquid flavor composition”).
Hassler et al indicates that the non-tobacco portion of its filling material may comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble fibers (page 10, lines 12 -15) (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”; and the “wherein the water-insoluble fiber is a plant fiber selected form the group consisting of…maize fibers, oat fibers...barley fibers” recitation of claim 24).
Hassler et al also discloses that the flavoring agent may be added to the remainder of the filling material after the addition of water (see page 14, lines 7-8)(corresponding to the claimed “water…and wherein the liquid flavor composition is added to the powdered composition after the water”).
Lastly, Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; however, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of sugar alcohol syrups such as maltitol, mannitol, sorbitol, etc. up to 10 dry weight percent (see paras. [0028]-[0029]). While this sweetener weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen to incorporate these “syrups”, in the claimed amounts, into the oral pouched product of Hassler et al in order to receive the taste-improving benefits of the same in the product of Hassler et al (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; and the “wherein the at least one sugar alcohol is selected from the group consisting of…maltitol, mannitol…sorbitol…and mixtures thereof, and wherein the pouch composition comprises the at least one sugar alcohol in an amount of 10 to 70% by weight of the composition” recitation of claim 16).
Regarding claims 3, 5, 10, 13 and 78, Hassler et al discloses that its flavorant may be provided in a range of from 0.5-3.0% by weight based on the total weight of the filling material (see page 11, lines 25-27). While this flavoring agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Also, while it is not clear, from Hassler et al’s disclosure, what fraction of this weight percentage of total flavorant would be “liquid”, and what percentage would be “powdered”, it would have been obvious to one of ordinary skill in the art to have undergone routine experimentation to determine the optimal amounts of both liquid and powdered flavorant fractions and have arrived at the claimed amount after determining such range to provide an ideal organoleptic taste experience for the user (corresponding to the “wherein the pouch composition comprises the powdered flavor composition in an amount of at least 1% by weight of the pouch composition” recitation of claim 3; the “wherein the pouch composition comprises the liquid flavor composition in an amount of at least 0.01% by weight of the pouch composition” recitation of claim 5; the “wherein the powdered flavor composition provides flavor compound in an amount of 0.1 to 18% by weight of the pouch composition” recitation of claim 10; the “wherein the liquid flavor composition provides flavor compound in an amount of 0.01 to 5% by weight of the pouch composition” recitation of claim 13; and the “wherein the pouch composition comprises the liquid flavor composition in an amount of at least 0.1% by weight of the pouch composition” recitation of claim 78).
Regarding claim 32, Hassler et al discloses that the filling material of its oral pouched product may have a moisture (read: water) content within the range of from 10 to about 60% by weight (see page 8, lines 36-31). While this water weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the water amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises water in an amount of 20-65% by weight of the composition”).
Regarding claims 35 and 79, Hassler et al discloses that its “nicotine source” can be nicotine in any form, which may be provided in an amount ranging from 0.5-15 wt % based on the total weight of the filling material of the pouched product (see page 10, lines 22-25). While this nicotine weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the nicotine amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the “wherein the pouch composition further comprises nicotine in an amount of at least 0.1 by weight” recitation of claim 35; and the “wherein the pouch composition comprises nicotine in an amount of at least 0.2 by weight of the pouch composition” recitation of claim 79).
Regarding claims 37-39 and 42, Hassler et al states that its nicotine source may be a nicotine base (read: nicotine free base, non-salt nicotine)(see page 10, line 26), or a nicotine bound to (also read as “mixed with”) an ion-exchange resin (see page 11, lines 7-8)(corresponding to the “wherein the nicotine comprises non-salt nicotine” recitation of claim 37; the “wherein the nicotine comprises nicotine free base” recitation of claim 38; the “nicotine comprises nicotine mixed with ion exchange resin” recitation of claim 39; and the “wherein the nicotine comprises nicotine bound to an ion exchange resin” recitation of claim 42).  
Regarding claim 48, Hassler et al does not specifically state that its liquid flavorant at least partially covers the surface of the smokeless tobacco product, which is “powdered”, it follows to reason that since the flavorant is in liquid form and is provided along with the remainder of the product filling, some of the said flavorant would come into contact with the surface of the remainder of the powdered composition. In the alternative, it would have been obvious to one having ordinary skill in the art to have ensured that the extract would intermix with the remained of the composition so that it “at least partially covers the surface” of the remainder of the powdered composition in order to ensure homogeneity of the final smokeless tobacco product (corresponding to the claimed “wherein the liquid flavor composition at least partially convers the surface of the powdered composition”).
Regarding claim 54, Hassler et al discloses that its pH adjusting agent may be provided in a range of from about 1 to about 15 % by weight of the filling material (see page 12, lines 1-3). While this pH adjusting agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the pH adjusting agent amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises pH-regulating agent in an amount of less than 5% by weight of the pouch composition”).
Regarding independent claim 71, and dependent claim 73, Hassler et al discloses an oral pouched nicotine product that may be manufactured using a method comprising providing a mixture of a particulate (read: powdered) non-tobacco material and a nicotine source; then adding an aqueous (read: water) solution of a pH adjusting agent to the mixture of particulate non-tobacco material and nicotine source, thereby providing a moist mixture of the above; thereafter adding a liquid flavoring agent to the moist mixture before enclosing the entire resulting moist filling material into saliva-permeable pouches (see page 11, line 20 and page 13, line 28-page 14, line 31)(corresponding to the claimed “[a] method of manufacturing an oral pouched product, the method comprising the steps of providing a powdered composition, mixing water with said powdered composition, adding liquid flavor composition to a mixture of the water and the powdered composition; and adding the resulting mixture to a saliva-permeable pouch”; and the “wherein nicotine is added to a (the) mixture of the water and the powdered composition before adding the liquid flavor composition” recitation of claim 73).
As stated above, Hassler et al indicates that the non-tobacco portion of its filling material may comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble fibers (page 10, lines 12 -15) (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”).
Further, Hassler et al discloses that its flavoring agent may be both powdered and liquid since it teaches that single or compounded (read: multiple) flavorants may be added to its pouch composition and said flavorants may be non-particulate - which indicates that the opposite (read: particulate/powdered) is also within the scope of its invention. Hence, the Hassler et al disclosure envisions that more than one flavorant is envisioned, in one or more physical forms. As such, it would have been obvious to one of ordinary skill in the art to have arrived at a pouch composition which has both liquid and powdered flavorant components.   (see page 6, lines 12-14; page 11, lines 19-24)(corresponding to the claimed “wherein the powdered composition comprises a powdered flavor composition”).
While Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of sugar alcohol syrups such as maltitol, mannitol, sorbitol, etc. up to 10 dry weight percent (see paras. [0028]-[0029]). While this sweetener weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen to incorporate these “syrups”, in the claimed amounts, into the oral pouched product of Hassler et al in order to receive the taste-improving benefits of the same in the product of Hassler et al (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”).
Response to Declaration Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed on April 13, 2022 is insufficient to overcome the rejection of the instant claims based on 35 USC 103 as being obvious over WO 2018/197454 (Hassler et al) in view of Mua et al (US Pat App Pub 2013/0152953) because:
-it refers only to the product described in the above-referenced instant application and not to the individual claims of the application, or the rejection of said claims over the prior art of record. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but most are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on April 13, 2022.  
The outstanding arguments pertaining to the use of the Hassler et al reference are not persuasive. Specifically, Applicant argues that there is no disclosure in Hassler of the addition of a liquid flavor to the pouched composition; however, as clearly stated above (and also in the previous Office Action), Hassler et al states that its flavoring agent may be a liquid (see page 11, line 20). Also, contrary to Applicant’s assertions, Hassler et al does, in fact, disclose that its flavoring agent may be both powdered and liquid since it teaches that single or compounded (read: multiple) flavorants may be added to its pouch composition and said flavorants may be non-particulate - which indicates that the opposite (read: particulate/powdered) is also within the scope of its invention. Hence, the Hassler et al disclosure envisions that more than one flavorant is envisioned, in one or more physical forms. As such, it would have been obvious to one of ordinary skill in the art to have arrived at a pouch composition which has both liquid and powdered flavorant components.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747